Title: From John Adams Smith to Jeremy Bentham, 1 December 1817
From: Smith, John Adams
To: Bentham, Jeremy


				
					Dear Sir.
					London 1 Dec. 1817.
				
				I am so frequently importuned for particular information respecting the United States, which is comprised in the little volume, you have in your possession—That I am reluctantly obliged to ask the favor of you to send it to me—If you should wish to see it again I will return it to you or endeavour to have sent to me a copy of it from America to present you with—I was most happy to see Gov Plumers letter to you—I believe it is only a specimen of the successive acknowledgements, you are yet to receive from the gratitude of my countrymen, for your devotedness to the interests of mankind, & to the immediate improvement of the condition of our happy Country—With much Respect yr obt Servt.
				
					J. Adams Smith
				
				
			